SLOAN, J.,
dissenting.
I think the trial court and the majority here have exceeded proper limits of judicial review. I would adhere to the rule best expressed by Justice Cardozo in Mississippi Valley Barge Co. v. U. S., 1934, 292 US 282, 286, 54 S Ct 692, 694, 78 L Ed 1260, 1265:
“The findings in the report being thus accepted as true, there is left only the inquiry whether they give support to the conclusion. Quite manifestly they do. The structure of a rate schedule calls in peculiar measure for the use of that enlightened judgment which the Commission by training and experience is qualified to form. Florida v. United States, April 2, 1934, 292 U.S. 1, ante, 1077, 54 S.Ct. 603. It is not the province of a court to absorb this function to itself. (Citing cases). The judicial function is exhausted when there is found to be a rational basis for the conclusions approved by the administrative body.”
And see Rochester Telephone Corp. v. U. S., 1939, 307 US 125, 59 S Ct 754, 83 L Ed 1147; I.C.C. v. Jersey City, 1944, 322 US 503, 64 S Ct 1129, 88 L Ed 1420; Allegany Corp. v. Breswick & Co., 1957, 353 US 151, 77 S Ct 763, 1 L Ed2d 726.
It is apparent that there was a “rational basis” for the board’s conclusions and they should be affirmed.
There is another reason for my dissent. The record before us includes an opinion by the board which was given some time prior to the date that the findings of fact were entered. The opinion expressly stated the basis of the board’s decision and invited proposed findings of fact. The opinion expressed an attitude of willingness to hear argument on the proposed findings of fact. The record does not disclose that plain*504tiff availed itself of this opportunity. The hoard was never given an opportunity to consider the objections later made by plaintiff in the trial court. When a board invites consideration of and objection to proposed findings the party who fails to present its objections to the board should not be permitted to raise the objections for the first time in the circuit court.
For the reasons stated I dissent.